WALKER, Circuit Judge
(dissenting). The several numbered clauses of section 63a of the Bankruptcy Act (Comp. St. '§ 9647) define what are “debts of the bankrupt which may be proved and allowed against his estate.” Those definitions cannot properly be given meanings narrower than those expressed by their language. If a judgment biased on a pure tort is covered by one of those definitions, it cannot properly be excluded by giving that definition a meaning not conveyed by its language. As the act itself defines provable debts of the bankrupt, it is not permissible to look elsewhere for definitions of such debts. The words of clause (1), “a fixed liability, as evidenced by a judgment, * * * absolutely owing at the .time of the filing of the petition,"” includes a judgment based on a tort, and rendered before the filing of the petition. Nothing in the just quoted language evidences a purpose to make the provability of “a fixed liability, as evidenced by a judgment,” dependent upon the cause of action upon which such judgment was founded being other than a pure tort. The lasf-quoted language does not express or indicate the same meaning as would have been indicated if, instead of it, the language used had been, “a fixed liability, as evidenced by a judgment founded on a debt.” Un-liquidated claims arising purely ex delicto are not included in the descriptive enumeration of provable debts contained in section 63a. Plainly such unliquidated claims are not embraced by the language used in clauses (1), (2), (3), and (4) of that section; and they are not within clause (5) of that section, which covers described demands re*175duced to judgment after the filing of the petition, as they are not “founded upon provable debts,” as defined in the preceding part of the section. From this fact, coupled with the fact that the provision of clause (b) of that section for the liquidation of unliquidated claims refers to claims defined as provable by clause (a), it follows that a claim for unliquidated damages arising out of a pure tort, which neither constitutes a breach of an express contract, nor results in any unjust enrichment of the tort-feasor upon which a contract may be implied, is not provable. Schall v. Camors, 251 U. S. 239, 40 Sup. Ct. 135, 64 L. Ed. 247.
In the case of Wetmore v. Markoe, 196 U. S. 68, 25 Sup. Ct. 172, 49 L. Ed. 390, 2 Ann. Cas. 265, it was decided that unpaid alimony awarded to a wife against her husband for the support of herself and her minor children, under a final decree of absolute divorce, is not a debt which was barred by a discharge in bankruptcy. The writer understands that the ground of that decision was that Congress, in passing the Bankruptcy Act, did not manifest an intention to include in the liabilities of a debtor which could be released or impaired by his bankruptcy the obligation, moral afid legal, devolved upon him as a husband and father, to support his wife and to maintain and educate his children; that obligation being one which continues after the discharge in bankruptcy as well as before. It was held in effect in that case that such a continuing obligation,' and a judgment or decree for its enforcement, being of a kind wholly unlike those from which systems of bankruptcy are designed to afford relief, the person subject to such duty or obligation would not be wholly or partially relieved therefrom by his discharge in bankruptcy unless that result is plainly required by direct enactment. It was not decided in that case that, in the distribution of the bankrupt’s assets, installments of alimony due under the decree against him when his bankruptcy was adjudged must be excluded, with the result of leaving none of his assets to be applied towards the satisfaction of such installments of alimony. The question whether such installments were or were not provable in bankruptcy was not presented for decision. That decision by no means supports the contention that for “a fixed liability, as evidenced by a judgment,” to be provable in bankruptcy, that judgment must be founded upon a contractual obligation or upon a liability other than for a pure tort. The result reached in that case was due, not to the court giving to clause (1) of section 63a the meaning attributed to it in behalf of the appellee, but to the conclusion that the Bankruptcy Act, before section 17 thereof was amended by adding alimony claims to the list of debts not released by a discharge, did not enable a bankrupt husband and father to obtain a release from his obligations as husband and father to his wife and children. The liabilities of a bankrupt arising from his contracts and his torts are essentially unlike his obligations resulting from his domestic relations. Provisions of the Bankruptcy Act plainly show that Congress, in enacting that statute, had in mind the question of releasing tort liabilities of the bankrupt. Therefore a judgment based on a tort cannot, on the ground that tort liabilities presumably were hot in the mind of the lawmakers, be held not to have been intended to be covered by the provision of clause (1) of section 63a.
*176A purpose of the Bankruptcy Act was to relieve honest debtors, with the result of enabling them to start anew with a clean slate, except as to specified liabilities, the release of which is forbidden. But a bankrupt’s discharge releases him from his provable debts only, with exceptions stated in section 17 of the act (Comp. St. § 9601). The statement of some of the exceptions there enumerated would be wholly superfluous if, under section 63a, clause (1), no'judgment for a pure tort was a provable debt. Where used in the Bankruptcy Act, the word “debt” includes “any debt, demand, or claim provable in bankruptcy.” Section 1 (11) being Comp. St. § 9585. The same section contains the following:
“(16) A person shall he deemed insolvent within the provisions of this act whenever the aggregate of his property, exclusive * * * shall not, at a fair valuation, be sufficient in amount to pay his debts.”
If the word “debts” as there used is given the meaning attributed to the language used in section 63a (1), a result, would be that a judgment based on a pure tort would not be included as a debt in determining the question of insolvency.
Another result of giving section 63a (1) the meaning attributed to it in behalf of the appellee would be to give to the Bankruptcy Act the effect of enabling contract creditors to have the assets of their insolvent debtors applied on their demands to the exclusion of all judgments for pure torts rendered against the debtor prior to his bankruptcy. ■ Nothing in the act indicates a purpose so to destroy the enforceability against existing assets of an insolvent debtor of a tort judgment rendered against him prior to his bankruptcy. On the contrary, an intention to malee such a judgment a debt provable and allowable in bankruptcy is manifested by the language used in the above set out clause (1) of section 63a of the act.
The conclusion of the writer is that the court erred in deciding that the judgment in question was not a provable claim in bankruptcy. This conclusion is in harmony with all the reported decisions of the same question of which the writer has been advised.